Citation Nr: 1428284	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-34 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent evaluation for PTSD.  The RO subsequently increased the rating to 50 percent effective from March 3, 2008.

A request for a TDIU is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence pertaining to evaluation of PTSD has raised a claim of entitlement to TDIU, which has been added to the issues on appeal.

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in March 2010.  A transcript of that hearing is of record.

In October 2010 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

In May 2014 the Veteran submitted an application for a TDIU, noting that he has received current treatment for his psychiatric disability.  As the most recent treatment records contained in the record are dated in 2010, updated treatment records should be requested.

Additionally, although the application for TDIU notes the Veteran indicating he last worked in 2004, information in his treatment records indicate he worked for Macy's in October 2009.  The Veteran should be asked to complete another VA Form 
21-8940 to provide information concerning the dates of that employment form Macy's and any other places he was employed since that time (including part-time work), as well as his earnings from those jobs.  Moreover, his VA Form 21-8940 completed on May 21, 2014 noted he had attempted to obtain part time work on May 15, 2014.  The outcome of that work application is not known. 

Finally, the Board notes that the Veteran's last VA examination was conducted in November 2010, almost 4 years ago.  Moreover, the information contained in that examination was somewhat conflicting, with the examiner suggesting his PTSD resulted in severe occupational and social impairment, yet assigning a Global Assessment of Functioning score of 55, suggesting only moderate impairment.  A new examination is warranted. 

Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to complete another VA Form 
21-8940 to provide information concerning the dates of that employment and his earnings from Macy's in October 2009 and any other places he was employed since that time, to include any part-time employment. 

2.  Obtain VA mental health treatment records dating since January 2010 from the Bay Pines VA Medical Center and any associated clinics.  

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service-connected PTSD.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of the disorder on occupational and social functioning and ability to obtain or maintain gainful employment.  In addition, for any psychiatric symptomatology attributable solely to nonservice-connected psychiatric disorders, the examiner should identify those symptoms that are not in any way associated with the Veteran's PTSD.  A rationale for the opinions reached should be provided. 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case that includes the relevant laws for establishing entitlement to a TDIU, and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



